Citation Nr: 1647318	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-32 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy.

2.  Whether new and material evidence was received to reopen the claim of entitlement to service connection arthritis of the hands.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

4.  Entitlement to service connection for arthritis of the hands.

5.  Entitlement to service connection for fungus of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to April 1957.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is of record. 

The record before the Board includes records related to a separate appeal, which is in the notice of disagreement stage.  The RO appears to be actively processing this appeal, thus the Board declines to exercise jurisdiction over this claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral lower extremity peripheral neuropathy, arthritis of the hands and fungus of the hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2009 Board decision denied the Veteran's claim for service connection for bilateral lower extremity peripheral neuropathy; the Veteran did not appeal the decision.

2.  A March 2007 rating decision denied the Veteran's claim for service connection for arthritis of the hands; he did not appeal the decision and no pertinent evidence was received within the appeal period.

3.  The evidence received after the expiration of the appeal period with regard to both the lower extremity peripheral neuropathy and hand arthritis claim includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  New and material evidence was received to reopen the claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence was received to reopen the claim of entitlement to service connection for arthritis of the hands.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See; Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Peripheral Neuropathy

Service connection for bilateral lower extremity peripheral neuropathy was denied by the Board in an October 2009 decision.  The basis of the Board's denial was the lack of a causal connection between the Veteran's peripheral neuropathy and his active service.  In particular, the Board recognized the existence of the disability in both feet, but found no basis upon which to find a connection between the disability and the Veteran's service.  The Board found that the disability initially manifested 40 years after the Veteran's separation from service and relied upon VA examiners' findings that the neuropathy was related to diabetes.  The Board also noted that the first objective evidence of polyneuropathy was in January 2005 and that diabetes was diagnosed four months later.  Thus, the Board concluded that the preponderance of the evidence was against a finding that the Veteran's peripheral neuropathy is causally connected to the Veteran's active service, to include as due to his conceded in-service cold exposure.  

The evidence of record at the time of the Board decision included the Veteran's  post-service VA and private treatment records dated between January 2004 and December 2008, as well as VA examination reports dated in September 2003, October 2006, June 2007 and July 2009.  The Veterans service treatment records were recognized as unavailable having been destroyed in a fire.  

The October 2006, June 2007 and July 2009 examiners all found the Veteran's polyneuropathy to be consistent with diabetes mellitus.  The Board cited to a January 2005 private nerve conduction test as the first objective evidence of polyneuropathy and noted that diabetes mellitus was shown in VA treatment records four months later.  

The Board also based its decision upon an October 2006 physical therapy consultation report, which noted findings consistent with diabetic neuropathy, as well as a January 2008 VA podiatrist's indication of diabetic neuropathy.  The Board recognized the existence of a February 2009 letter from a private physician indicating no knowledge of the Veteran having diabetes, as well as a November 2007 opinion from the Veteran's VA primary care physician suggesting that the Veteran's diabetes and his service-connected cold weather injuries have contributed to his peripheral neuropathy.  The Board, however, concluded that the preponderance of the evidence was against a finding in support of service connection.

Since October 2009, several years of treatment records and statements by the Veteran were added to the record, as was his September 2016 hearing testimony.  In October 2010, the Veteran submitted a statement discussing the burning and cold feet and numbness in the legs and feet experienced in 1998.  In June 2011, the Veteran's VA primary care physician noted in a report that the Veteran has only had one fasting sugar over 126, in 2004; and his A1C was never over 6.4%.  On examination that date, his A1C was 5.7%.  The physician concluded that the Veteran did not have diabetes, but had IGT (impaired glucose tolerance).  

In September 2013, the same primary care physician submitted a statement that there was no way to say what caused arthritis and neuropathy, since several things could contribute, and noted the Veteran's service-connected frostbite.  These records are not cumulative or redundant of the evidence previously of record.  Rather, they indicate a potential relationship between the Veteran's neuropathy and his service-connected frostbite, and seem to confirm that the Veteran is not diabetic.  Moreover, these records are material in that it was indeed the lack of causal connection that was the basis of the prior denial.  Accordingly, reopening of the claim for service connection for a bilateral lower extremity peripheral neuropathy is warranted.

Hands

Service connection for arthritis of the hands was denied in a March 2007 rating decision.  The basis of the RO's denial was the lack of a diagnosis of arthritis in the hands.  The evidence of record at the time of the Board decision included the post-service VA treatment records dated through February 2007, as well as the Veteran's claim and statements.  Outpatient treatment records did not show a diagnosis of arthritis in the hands.  

Since March 2007, several years of treatment records and statements of the Veteran were added to the record, as was his September 2016 hearing testimony.  In August 2010, VA outpatient records note the existence of arthritis in both hands as confirmed by x-ray.  Thus, the previously lacking existence of the disability claimed now exists.  Moreover, in September 2013, the Veteran's primary care physician submitted a statement indicating there is no way to say what causes arthritis, since several things can contribute, then noting the Veteran's service-connected frostbite.  These records are not cumulative or redundant of the evidence previously of record.  Rather, they tend to indicate the existence of a current diagnosis of arthritis in the hands, as well as a potential relationship between the Veteran's arthritis and his service-connected frostbite.  Moreover, these records are material in that it was indeed the lack of a current diagnosis that was the basis of the prior denial.  Accordingly, reopening of the claim for service connection for arthritis of the hands is warranted.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for arthritis of the hands is granted.


REMAND

As noted in the decision, above, the Veteran's primary care physician suggested in September 2013 that there were various causes for both neuropathy and arthritis and pointed out the Veteran's already service-connected frostbite, thus, suggesting a potential causal connection between the two.  This physician also confirmed that the Veteran had never had diabetes.  

With regard to the claim for service connection for a fungus on the Veteran's hands, a February 2011 VA outpatient treatment note documents the Veteran's thick nails, and splitting and cracking hands, with an indication that the Veteran "had frostbite during service," which at least suggests the existence of a relationship between those two things.  Moreover, at his September 2016 hearing, the Veteran confirmed that his skin has been cracking around his fingers ever since his time in Korea.

An examination and opinion is needed in order to decide these claims.  38 C.F.R. § 3.159(c)(4) (2015).

The most recent VA treatment records are dated January 5, 2016; but it appears the Veteran has been receiving ongoing treatment.  38 C.F.R. § 3.159(c)(2).

Finally, since the most recent supplemental statement of the case (SSOC), which is dated in February 2015, the RO has added VA treatment records to the claims file.  The RO must review the additional evidence received and issue an SSOC prior to the Board's adjudication of the claims on appeal.  38 C.F.R. §§ 19.31, 20.1304.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any VA treatment records dated since January 5, 2016.

2.  Afford the Veteran a VA examination to determine whether his current bilateral lower extremity peripheral neuropathy is the result of, or aggravated by, his cold exposure during service or his service connected frostbite residuals.  The examiner should review the record, including the claims file.  

The examiner should confirm whether a current disability separate and apart from the already service connected bilateral lower extremity disability exists.  A current disability is one that has been present at any time since 2010, even if not shown on the current examination.

If such additional disability exists, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disability began during active service, or is otherwise caused or aggravated by a disease or injury in active service, to include his conceded in-service exposure to the cold with frostbite.  

If no such causal connection is found then the examiner should provide an opinion as to whether the disability is proximately due to or aggravated by the Veteran's service-connected frostbite residuals.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner must consider the 2013 report from the Veteran's primary care physician indicating he has never had diabetes, but rather has IGT.  

The examiner should provide reasons for all opinions that include consideration of the Veteran's reports.

3.  Afford the Veteran a VA examination to determine whether any current arthritis of the hands is related to his cold exposure during service.  The examiner should examine the Veteran and all pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

Then, based on the review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disability originated during active service, or is otherwise caused or aggravated by a disease or injury in active service, to include his conceded in-service exposure to the cold.  
The rationale for any opinion expressed must also be provided.

4.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine whether any current fungus of the hands is related to his cold exposure during service.  The examiner should examine the Veteran and all pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

Then, based on the review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disability originated during active service, or is otherwise caused or aggravated by a disease or injury in active service, to include his conceded in-service exposure to the cold.  The examiner must take into account the Veteran's testimony that he has experienced cracking around his fingers since his service in Korea.  The rationale for any opinion expressed must also be provided.

5.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) that considers all evidence associated with the claims file since the February 2015 SSOC.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


